DETAILED ACTION
The communication dated 8/27/2021 has been entered and fully considered.
Claims 1, 9-10, and 19 were amended. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 8/27/2021, with respect to claims 10-15 and 19-20 have been fully considered and are persuasive.  The dependency objections of claims 10-15 and 19-20 have been withdrawn.
Applicant's arguments filed 8/27/2021 have been fully considered but they are not persuasive:
Regarding claim 1, Applicant argues that the prior art of record does not describe nor depict all of the newly-claimed limitations, specifically “a washing water storage unit disposed in the dishwasher body and configured to hold washing water to 
However, in response to applicant's argument, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Park teaches a drying duct (paragraph [0045]; Fig. 1: part 110), equivalent to the claimed washing water storage unit, disposed in body 10 and configured to hold washing water to be supplied to sump 30; a discharge port (paragraph [0048]; Fig. 3: part 115), equivalent to the claimed connection pipe, that connects drying duct 110 to sump 30 (paragraph [0048]; Figs. 1-3).
Regarding claims 2-7 and 16-17, Applicant further argues that if claim 1 is allowed, claims 2-7 and 16-17 must also be allowable since they are dependent claims. However, claim 1 is rejected under 35 U.S.C. § 102. See below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. U.S. Publication 2015/0257627 (henceforth referred to as Park).
As for claim 1, Park teaches a dishwasher (paragraph [0034]; Fig. 1: part 1) comprising: a body (paragraph [0034]; Fig. 1: part 10), equivalent to the claimed dishwasher body, comprising a dishwashing tub (paragraph [0034]; Fig. 2: part 20), equivalent to the claimed tub, that defines a washing space therein and a sump (paragraph [0034]; Fig. 2: part 30) disposed at a bottom of dishwashing tub 20 and configured to accommodate washing water; a drying duct (paragraph [0045]; Fig. 1: part 110), equivalent to the claimed washing water storage unit, disposed in body 10 and configured to hold washing water to be supplied to sump 30; a discharge port (paragraph [0048]; Fig. 3: part 115), equivalent to the claimed connection pipe, that connects drying duct 110 to sump 30 (paragraph [0048]; Figs. 1-3); a heat pump unit (paragraph [0045]; Fig. 1: part 120), equivalent to the claimed heat pump, comprising a compressor (paragraph [0059]; Fig. 1: part 124), an evaporator (paragraph [0059]; Fig. 2: part 121), an expansion valve (paragraph [0059]; Fig. 1: part 123), equivalent to the claimed expansion apparatus, and a condenser (paragraph [0059]; Fig. 2: part 122), condenser 122 being configured to exchange heat with washing water in drying duct 110; and a controller configured to control heat pump unit 120 to thereby increase a temperature of washing water in drying duct 110 (paragraph [0040]).
As for claim 2, Park further teaches that evaporator 121 is disposed at an outside of dishwashing tub 20 (paragraph [0059]; Fig. 2), and wherein the controller is configured to operate heat pump unit 120 to thereby increase the temperature of 
As for claim 3, Park further teaches that body 10 defines a space that accommodates both of evaporator 121 and compressor 124 inside body 10 (paragraph [0059]; Fig. 2).
As for claim 4, Park further teaches a drain pipe (paragraph [0041]; Fig. 2: part 36), equivalent to the claimed drain passage, connected to sump 30 and configured to drain washing water in sump 30 to an outside of body 10, wherein evaporator 121 is configured to exchange heat with washing water in sump 30 or washing water in drain pipe 36 (paragraph [0059]; Fig. 2).
As for claim 5, Park further teaches that the controller is configured to operate heat pump unit 120 to exchange heat between evaporator 121 and washing water in sump 30 prior to draining washing water from sump 30 (paragraph [0059]; Fig. 2).
As for claim 16, Park further teaches a cabinet that accommodates dishwashing tub 20 (paragraph [0034]; Fig. 2), wherein drying duct 110 is disposed between the cabinet and dishwashing tub 20, and wherein condenser 122 is disposed inside drying duct 110 (paragraph [0059]; Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. U.S. Publication 2015/0257627 (henceforth referred to as Park).
Park teaches the features as per above.
As for claim 6, Park differs from the instant claims in failing to teach that evaporator 121 is disposed inside sump 30. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a rearrangement of parts. It is old and well known to rearrange parts, with no change in their respective functions, due to size/space design criteria, the manufacturing expense thereof or purely for aesthetics. See MPEP § 2144.04, VI, C. Rearrangement of Parts.
As for claim 7, Park further teaches that evaporator 121 is arranged along a vertical direction (paragraph [0059]; Fig. 2).
Park differs from the instant claims in failing to teach that evaporator 121 is disposed inside sump 30. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious 
Park also fails to teach that evaporator 121 has a spiral shape. However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.
As for claim 17, Park differs from the instant claims in failing to teach that condenser 122 comprises: a plurality of linear sections that extend in parallel to one another; and a plurality of curved sections that connect the plurality of linear sections to one another. However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.

Allowable Subject Matter
Claims 8-9 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-15 and 19-20 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711